UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (29.0% of Total Investments on 4-30-11) 1 Wells Fargo & Company, 8.000% 3.5% Progress Energy, Inc. 2.8% OGE Energy Corp. 3.3% DTE Energy Company 2.7% ONEOK, Inc. 3.1% NSTAR 2.7% Spectra Energy Corp. 3.0% Atmos Energy Corp. 2.5% Integrys Energy Group, Inc. 2.9% MetLife, Inc., SeriesB, 6.500% 2.5% Sector Composition Utilities 60% Industrials 1% Financials 24% Consumer Discretionary 1% Energy 8% Short-Term Investments & Other 1% Telecommunication Services 5% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 4-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 85.48% (58.09% of Total Investments) (Cost $512,769,278) Energy 8.89% Oil, Gas & Consumable Fuels 8.89% BP PLC, SADR (L)(Z) 187,500 8,651,250 Chevron Corp. (L)(Z) 82,500 9,028,800 Kinder Morgan, Inc. 11,000 314,380 Spectra Energy Corp. (L)(Z) 1,050,000 30,492,000 Total SA, SADR (L)(Z) 190,000 12,203,700 Industrials 1.38% Industrial Conglomerates 1.38% General Electric Company (L)(Z) 460,000 9,407,000 Telecommunication Services 4.89% Diversified Telecommunication Services 3.20% Alaska Communications Systems Group, Inc. (Z) 55,000 531,850 AT&T, Inc. (Z) 400,000 12,448,000 Verizon Communications, Inc. (L)(Z) 235,000 8,878,300 Wireless Telecommunication Services 1.69% Vodafone Group PLC, SADR (L)(Z) 396,000 11,531,520 Utilities 70.32% Electric Utilities 18.93% American Electric Power Company, Inc. (L)(Z) 595,000 21,705,600 Duke Energy Corp. (L)(Z) 765,000 14,267,250 Entergy Corp. (L)(Z) 105,000 7,320,600 FirstEnergy Corp. (C)(Z) 510,000 20,379,600 Northeast Utilities 75,000 2,670,000 PNM Resources, Inc. (Z) 58,000 889,140 Progress Energy, Inc. (Z) 600,000 28,470,000 Southern Company (Z) 441,867 17,250,488 UIL Holding Corp. 515,000 16,387,300 Gas Utilities 9.11% Atmos Energy Corp. (L)(Z) 725,000 25,295,250 Northwest Natural Gas Company (Z) 132,500 6,126,800 ONEOK, Inc. (Z) 440,000 30,773,600 Multi-Utilities 42.28% Ameren Corp. (L)(Z) 555,000 16,267,050 Black Hills Corp. (L)(Z) 560,000 19,460,000 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 7 Shares Value Multi-Utilities (continued) CH Energy Group, Inc. (Z) 457,000 $24,504,340 Consolidated Edison, Inc. (L)(Z) 265,000 13,811,800 Dominion Resources, Inc. (L)(Z) 420,000 19,496,400 DTE Energy Company (L)(Z) 543,100 27,442,843 Integrys Energy Group, Inc. (L)(Z) 555,000 29,059,800 National Grid PLC, SADR 175,000 8,982,750 NiSource, Inc. (Z) 790,500 15,375,225 NSTAR (Z) 575,000 26,622,500 OGE Energy Corp. (Z) 620,000 32,965,400 Public Service Enterprise Group, Inc. (L)(Z) 360,000 11,581,200 Vectren Corp. (L)(Z) 790,000 22,578,200 Xcel Energy, Inc. (L)(Z) 850,000 20,680,500 Preferred Securities 61.60% (41.87% of Total Investments) (Cost $416,927,304) Consumer Discretionary 0.46% Media 0.46% Comcast Corp., 7.000% (Z) 123,000 3,130,350 Energy 3.27% Oil, Gas & Consumable Fuels 3.27% Nexen, Inc., 7.350% (C)(Z) 882,765 22,369,265 Financials 36.17% Capital Markets 0.00% Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 274,760 13,738 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 65,000 1,300 Lehman Brothers Holdings, Inc., Depositary Shares, Series F, 6.500% (I) 219,300 219 Commercial Banks 12.18% Barclays Bank PLC, Series 5, 8.125% (L)(Z) 450,078 11,972,075 HSBC Holdings PLC, 8.000% (C)(Z) 325,000 8,914,750 HSBC Holdings PLC, 8.125% (Z) 50,000 1,371,000 Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 858,500 16,354,425 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 242,000 6,967,180 Santander Finance Preferred SA, Series 1, 6.410% 15,500 369,520 Santander Holdings USA, Inc., Series C, 7.300% 40,000 1,000,400 USB Capital VIII, Series 1, 6.350% 55,000 1,383,800 Wells Fargo & Company, 8.000% (L)(Z) 1,207,000 34,870,230 Consumer Finance 0.86% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 150,000 3,570,000 SLM Corp., Series A, 6.970% (Z) 50,000 2,272,500 8 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Shares Value Diversified Financial Services 19.46% Bank of America Corp., 6.700% (Z) 500,000 $11,830,000 Bank of America Corp., 6.375% (Z) 139,000 3,188,660 Bank of America Corp., 6.625% (Z) 355,000 8,619,400 Bank of America Corp., 8.200% (Z) 135,000 3,510,000 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 240,000 5,539,200 Bank of America Corp., Series MER, 8.625% (C)(Z) 652,800 17,573,376 Citigroup Capital VIII, 6.950% (L)(Z) 540,000 13,489,200 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%), 7.875% 27,100 752,296 Citigroup, Inc., 8.125% 270,400 7,368,400 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,855,420 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 7,725,200 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 797,893 21,319,701 ING Groep NV, 7.050% (Z) 140,000 3,325,000 ING Groep NV, 6.200% (Z) 109,100 2,381,653 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,869,600 RBS Capital Funding Trust VII, 6.080% 983,000 15,580,550 Insurance 3.65% MetLife, Inc., Series B, 6.500%, 6.500% (L)(Z) 976,000 24,936,800 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S, 7.750% 60,000 122,400 Telecommunication Services 3.48% Wireless Telecommunication Services 3.48% Telephone & Data Systems, Inc., 6.875% 227,900 5,697,500 Telephone & Data Systems, Inc., Series A, 7.600% 268,940 6,755,773 United States Cellular Corp., 7.500% (Z) 448,389 11,335,274 Utilities 18.22% Electric Utilities 12.56% Alabama Power Company, Class A, 5.300% (Z) 193,200 4,855,116 Carolina Power & Light Company, 5.440% (Z) 111,493 10,682,423 Duquesne Light Company, 6.500% (L)(Z) 427,000 20,989,740 Entergy Arkansas, Inc., 4.560% (Z) 9,388 795,046 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,684,693 Entergy Mississippi, Inc., 4.920% (Z) 8,190 705,620 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,863,438 FPC Capital I, Series A, 7.100% (Z) 55,000 1,416,800 PPL Corp., 9.500% 285,000 16,153,800 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 300,000 7,500,000 PPL Energy Supply, LLC, 7.000% (Z) 297,512 7,544,904 Southern California Edison Company, 6.125% (Z) 50,000 4,710,940 Southern California Edison Company, Series C, 6.000% (Z) 30,000 2,840,625 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Independent Power Producers & Energy Traders 2.33% Constellation Energy Group, Inc., Series A, 8.625% (L)(Z) 597,483 $15,928,897 Multi-Utilities 3.33% BGE Capital Trust II, 6.200% (Z) 160,500 4,004,475 Consolidated Edison Company of New York, Inc., Series C, 4.650% 16,400 1,459,600 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 411,717 Interstate Power & Light Company, Series B, 8.375% (Z) 230,000 6,674,600 Pacific Enterprises, 4.500% (Z) 45,000 3,735,000 Xcel Energy, Inc., 4.560%, Series G (Z) 76,830 6,471,391 Short-Term Investments 0.06% (0.04% of Total Investments) (Cost $442,000) Repurchase Agreement 0.06% Repurchase Agreement with State Street Corp. dated 4-29-11 at 0.010% to be repurchased at $442,000 on 5-2-11, collateralized by $410,000 Federal Home Loan Mortgage Corp., 4.500% due 1-15-14 (valued at $453,050, including interest) 442,000 442,000 Total investments (Cost $930,138,582)  147.14% Other assets and liabilities, net (47.14%) Total net assets 100.00% The percentage shown for each investment category is the total value the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate SADR Sponsored American Depositary Receipts (C) All or a portion of this security is segregated as collateral for options (see Note 3). Total collateral value at 4-30-11 was $51,184,506. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 4-30-11. Total value of securities on loan at 4-30-11 was $225,253,503. (Z) All or a portion of this security is pledged as collateral pursuant to the Committed Facility Agreement (See Note 8). Total collateral value at 4-30-11 was $787,402,040.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $942,020,377. Net unrealized appreciation aggregated $63,037,039, of which $124,821,735 related to appreciated investment securities and $61,784,696 related to depreciated investment securities. 10 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $930,138,582) $1,005,057,416 Cash 15,666,504 Receivable for investmentssold 1,154,825 Dividendsreceivable 2,718,352 Other receivables and prepaidassets 621,020 Totalassets Liabilities Payable for investmentspurchased 1,168,437 Committed facility agreement payable (Note7) 337,000,000 Written options, at value (Premiums received $1,801,428) (Note3) 3,713,790 Interest payable (Note7) 27,434 Payable toaffiliates Accounting and legal servicesfees 15,316 Transfer agentfees 14,447 Trusteesfees 38,315 Other liabilities and accruedexpenses 173,007 Totalliabilities Netassets Capital paid-in $705,841,004 Undistributed net investmentincome 1,928,274 Accumulated net realized loss on investments, options written and swapagreements (97,708,379) Net unrealized appreciation (depreciation) on investments and optionswritten 73,006,472 Netassets Netassets value per share Based on 37,785,846 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $18.08 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $27,576,488 Interest 51,870 Less foreign taxeswithheld (17,035) Total investmentincome Expenses Investment management fees (Note5) 3,572,581 Accounting and legal services fees (Note5) 42,079 Transfer agent fees (Note5) 27,017 Trustees fees (Note5) 47,647 Printing andpostage 68,508 Professionalfees 154,070 Custodianfees 39,455 Registration and filingfees 10,268 Interest expense (Note7) 1,870,508 Stock exchange listingfees 16,721 Other 11,794 Totalexpenses Less expense reductions (Notes5 and 10) (889,552) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 8,561,052 Written options (Note3) (7,185,419) Swap contracts (Note3) (1,641,348) Change in net unrealized appreciation (depreciation)of Investments 54,644,224 Written options (Note3) (1,938,966) Swap contracts (Note3) 1,666,633 Net realized and unrealizedgain Increase in net assets fromoperations 12 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $22,640,227 $42,011,200 Net realized gain(loss) (265,715) 4,023,786 Change in net unrealized appreciation(depreciation) 54,371,891 137,259,224 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (20,688,980) (41,727,641) From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 630,401,435 493,013,785 End ofperiod Accumulated undistributed/(distributions in excess of) net investment income See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-11 (unaudited) Cash flows from operating activities Net increase in net assets from operations $76,746,403 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (91,376,431) Long-term investments sold 72,338,527 Decrease in short term investments 11,068,000 Decrease in dividends and interest receivable 222,750 Decrease in payable for investments purchased (11,935,123) Decrease in receivable for investments sold 20,930,931 Increase in other receivables and prepaid expenses (555,412) Decrease in unrealized depreciation of swap contracts (1,666,633) Increase in payable for written options 1,370,065 Increase in payable to affiliates 34,164 Decrease in interest payable (13,349) Decrease in other liabilities and accrued expenses (713,556) Net change in unrealized (appreciation) depreciation on investments (54,644,224) Net realized gain on investments (8,561,052) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 26,500,000 Repurchase of common shares (3,391,487) Distributions to common shareholders (20,688,980) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 14 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 2 12-31-08 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.60 1.10 0.88 1.13 1.26 1.43 4 Net realized and unrealized gain (loss) oninvestments 1.44 3.69 0.56 (7.07) (1.98) 3.62 Distributions to Auction Preferred Shares (APS)*    (0.15) (0.41) (0.39) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.55) (1.09) (0.83) (0.99) (1.19) (1.16) From net realizedgain    (0.15) (0.59) (0.53) From tax return ofcapital   (0.23) (0.44)   Totaldistributions Anti-dilutive impact of repurchaseplan 0.01 5 0.01 5 0.01 5 0.16 5   Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 9 9 7 Total return at market value (%) 6 9 9 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $683 $630 $493 $480 $841 $964 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.26 10 1.39 1.39 10 1.42 1.27 11 1.28 11 Interest expense (Note8) 0.59 10 0.64 0.87 10 0.87   Expenses before reductions (including interestexpense) 1.85 10 2.03 2.26 10 2.29 1.27 11 1.28 11 Expenses net of fee waivers andcredits (excluding interestexpense) 1.06 17 1.22 1.14 10 1.12 0.99 1.00 Expenses net of fee waivers andcredits (including interest expense) 1.65 17 1.86 2.01 10 1.99 0.99 12 1.00 12 Net investmentincome 7.08 17 7.37 9.44 10 7.02 5.65 13 6.76 Portfolio turnover (%) 10 20 21 29 26 41 See notes to financial statements Semiannual report | Tax-Advantaged Dividend Income Fund 15 COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 2 12-31-08 12-31-07 12-31-06 Seniorsecurities Total value of APS outstanding (inmillions)     $380 $380 Involuntary liquidation preference perunit (inthousands)     25 25 Average market value per unit (inthousands)     25 25 Asset coverage perunit 14     $81,737 $88,352 Total debt outstanding end of year (inmillions) (Note8) $337 $311 $253 $267   Asset coverage per $1,000 ofAPS 15     $3,212 $3,536 Asset coverage per $1,000 ofdebt 16 $3,027 $3,030 $2,946 $2,797   * Auction Preferred Shares(APS). 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund, which amounted to $0.13 per share and 0.63% of average netassets. 5 The repurchase plan was completed at an average repurchase price of $15.04, $13.80, $10.29 and $14.92, respectively, for225,571 shares, 302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The redemptions for the periods ended 4-30-11, 10-31-10, 10-31-09 and 12-31-08 were $3,391,487, $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01, $0.01 and $0.16 NAV impact,respectively. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 7 Unaudited. 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Notannualized. 10 Annualized. 11 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.90% and 0.90% for the periods ended 12-31-07 and 12-31-06,respectively. 12 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.70% and 0.70% for the periods ended 12-31-07 and 12-31-06,respectively. 13 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.03% and 4.74% for the periods ended 12-31-07 and 12-31-06,respectively. 14 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 15 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note8). 16 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). 17 All expenses have been annualized except insurance reimbursement, which was 0.07% of average net assets and is non-recurring. This reimbursement increased the net investment income by $0.01 and the net investment income ratio by 0.07%. 16 Tax-Advantaged Dividend Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1  Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund began operations on February 27, 2004. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
